In a child visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Goldstein, R.), dated September 18, 2003, which, without a hearing, granted the mother’s motion to dismiss the petition.
Ordered that the order is affirmed, with costs to the respondent.
The father, who sought to modify the visitation schedule contained in the parties’ judgment of divorce, failed to make a sufficient evidentiary showing that there had been a material change of circumstances since the entry of that judgment so as to require a hearing on the issue (see Matter of Timson v Timson, 5 AD3d 691, 692 [2004]; Matter of Heuthe v McLaren, 1 AD3d 514 [2003]; Matter of Blake v Vilbig, 288 AD2d 470 [2001]; Matter of Milhollen v Voelpel, 270 AD2d 422 [2000]; Matter of Rosenberg v Rosenberg, 261 AD2d 623 [1999]). Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.